DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2020 and 5/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-6, 8, 12-13, 15 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 8 and 15 recite that traversing a supply-chain downstream from an initial step, detecting a multi-organization step, and responsive to the detection of the multi-organization step, executing a branch prediction algorithm to determine downstream granted organizations.
The limitations of traversing a supply-chain downstream from an initial step, detecting a multi-organization step, and responsive to the detection of the multi-organization step, executing a branch prediction algorithm to determine downstream granted organizations, as drafted, is a process that, under its broadest reasonable interpretation, marketing or sales activities in suppliers and business relations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human activity, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – a processor, a memory, a modeling node and a non-transitory computer readable medium to perform the steps. The processor, the memory, the modeling node and the non-transitory computer readable medium in the steps is recited at a high-level of generality (i.e., as a generic processor or computer with computer components performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, a memory, a modeling node and a non-transitory computer readable medium to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions for marketing or sales activities in suppliers cannot provide an inventive concept. The claims are not patent eligible.

Claims 5 and 12 recite that limitation the supply-chain is a linear supply-chain, wherein each step comprises one organization, as drafted, is a process that, under its broadest reasonable interpretation, a line of suppliers, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claims 6, 13 and 19 recite that limitation the supply-chain comprises a plurality of linear subsections, as drafted, is a process that, under its broadest reasonable interpretation, a line of suppliers, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Achkir (U.S. Publication Number  2020/0118086).
Regarding claim 1, Achkir teaches A system, comprising: 
a processor of a modeling node ([0024] and Fig. 1: Customer Node 110; [0061] and Fig. 8: Processor 810);
a memory on which are stored machine readable instructions that when executed by the processor ([0060] and Fig. 8: Example system 800 includes at least one processing unit (CPU or processor) 810 and connection 805 that couples various system components including system memory 815, such as read only memory (ROM) and random access memory (RAM) to processor 810.), cause the processor to: 
traverse a supply-chain downstream from an initial step ([0034] and Fig. 2, steps 204, 206: An event, based on node supply chain relationships specified within the smart contract, can be created in accordance with one or more rules or policies of the smart contract (step 204). The send the event to a node on a distributed network (step (206). Examiner interprets that sending the event to a node on a distributed network comprising suppliers in the supply chain as claimed traverse a supply-chain downstream.);
detect a multi-organization step ([0048] and Fig. 6: The method can start by determining whether a node belongs to a group of nodes based on a smart contract (step 610).); and 
responsive to the detection of the multi-organization step, execute a branch prediction algorithm to determine downstream granted organizations ([0048] and Fig. 6: The smart contract can specify a level of access right between nodes in the group of nodes (step 610). Examiner interprets that specifying a level of access right between nodes by the smart contract as claimed execute a branch prediction algorithm to determine downstream granted organizations.).

Regarding claim 2, Achkir teaches wherein the instructions further cause the processor to traverse a master level data graph upstream from the initial step to the multi-organization step ([0048] and Fig. 6: The first level of access right can be granted when the node is determined to belong to the group of nodes, where the first level of access includes at least a read access for the decentralized status information for the product (step 620). Examiner interprets that the group of nodes as claimed master level data graph upstream.).

Regarding claim 3, Achkir teaches wherein the instructions further cause the processor to execute the branch prediction algorithm to determine a plurality of documents to be updated based on the traverse of the master level data graph ([0046]: Any updates can be added to ledger 520 on a real time or near real time basis as decentralized status information, such as for a transfer in carriers (block 560), delivery of the product through proof of delivery 568 (block 566), delays in shipment due to custom holds, weather, time delays, etc. (e.g., block 560)… These updates/decentralized status information can be accessed such that the customer or any other node on the network is notified of the updates. [0048]: discussing about all nodes that belong to a certain group of nodes can read and/or write to the blockchain. Examiner interprets that updating the blockchain ledger in nodes that belong to a certain group of nodes as claimed a plurality of documents to be updated.).

Regarding claim 4, Achkir teaches wherein the instructions further cause the processor to update the plurality of the documents by current grants ([0048]: discussing about all nodes that belong to a certain group of nodes can read and/or write to the blockchain).

Regarding claim 5, Achkir teaches wherein the supply-chain is a linear supply-chain, wherein each step comprises one organization ([0024] and Fig. 1: discussing about supplier 1 node 112, supplier 2 node 114, . . . to supplier node n 116 are connected together in a linear distribution chain network).

Regarding claim 6, Achkir teaches wherein the supply-chain comprises a plurality of linear subsections ([0024] and Fig. 1: discussing about supplier 1 node 112, supplier 2 node 114, . . . to supplier node n 116 are connected together in a linear distribution chain network).
Claim 8 is rejected under the same rationale as claim 1.
Claim 9 is rejected under the same rationale as claim 2.
Claim 10 is rejected under the same rationale as claim 3.
Claim 11 is rejected under the same rationale as claim 4.
Claim 12 is rejected under the same rationale as claim 5.
Claim 13 is rejected under the same rationale as claim 6.
Claim 15 is rejected under the same rationale as claim 1. Achkir also teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform ([0060] and Fig. 8: Example system 800 includes at least one processing unit (CPU or processor) 810 and connection 805 that couples various system components including system memory 815, such as read only memory (ROM) and random access memory (RAM) to processor 810.).
Claim 16 is rejected under the same rationale as claim 2.
Claim 17 is rejected under the same rationale as claim 3.
Claim 18 is rejected under the same rationale as claim 4.
Claim 19 is rejected under the same rationale as claim 6.

Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closet prior art Achkir (U.S. Publication Number  2020/0118086) teaches the blockchain platform may only let the suppliers know if the rules and/or policies have been satisfied, allowing transactional payments to go through while minimizing the share of data ([0056]). However, the prior arts of made record fail to teach to minimize a number of traversals of the supply-chain and a number of updates of a plurality of documents based on the plurality of the linear subsections of the supply-chain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tatchell (US 20200065761) discloses a blockchain smart contracts technology to manage details related to the product along the whole supply chain stations. Management is conducted through a predetermined process in which, a verification process, ensures that the smart contract traverses along the supply chain for each product associated with an invoice, where through the process it is verified that each company as part of the supply chain has a pre-determined ethical certificates for both their own activities, and for the specific product(s).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162     

June 9, 2022